Opinion filed February 26, 2021




                                     In The

       Eleventh Court of Appeals
                                  ___________

                              No. 11-20-00053-CR
                                 ___________

               JAQUON BYREE THOMPSON, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 350th District Court
                             Taylor County, Texas
                        Trial Court Cause No. 12641-D


                      MEMORAND UM OPI NI ON
      Appellant, Jaquon Byree Thompson, has filed in this court a motion to dismiss
his appeal. In his motion, Appellant states that he no longer wishes to pursue this
appeal, and he requests that his appeal be dismissed. The motion is signed by both
Appellant and Appellant’s counsel in compliance with Rule 42.2 of the Texas Rules
of Appellate Procedure.
      The motion is granted, and the appeal is dismissed.


                                                            PER CURIAM


February 26, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                        2